t c memo united_states tax_court john minor petitioner v commissioner of internal revenue respondent docket no filed date john minor pro_se john j boyle for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes and additions to tax for the years indicated year deficiency addition_to_tax sec_6651 dollar_figure big_number big_number dollar_figure the issues for decision are whether petitioner received and failed to report income for the taxable years in issue and whether petitioner is liable for the sec_6651 additions to tax for the taxable years in issue some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in indianola mississippi on the date the petition was filed in this case petitioner worked for gresham service stations inc gss in indianola during and he also worked for double quick inc dq in indianola during and the corporations reported on forms w-2 and later verified in letters to respondent that petitioner earned wages in the following amounts during the taxable years in issue year gss dq dollar_figure big_number big_number - - - dollar_figure big_number the first issue for decision is whether petitioner received and failed to report income during the taxable years in issue respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_61 includes in gross_income all income from whatever source derived including but not limited to compensation_for services sec_61 at trial petitioner admitted that he earned the amounts reported on the forms w-2 and determined by respondent in the statutory_notice_of_deficiency to be includable in his gross_income petitioner claims however that he is entitled to a deduction for the amounts of his wages which were allegedly garnished by order of a mississippi state court based on the record we find that petitioner has failed to prove any error in respondent's determinations according to his testimony his wages were garnished to repay loan proceeds which he obtained by forging the signature of another person we find his claim to a deduction for amounts which he is required to pay to such person to be without merit an employer's payment of an obligation of the taxpayer is equivalent to the taxpayer's receipt of income in the amount so paid 279_us_716 respondent's determinations on this issue are sustained the second issue for decision is whether petitioner is liable for the sec_6651 additions to tax for the taxable years in issue sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes that such failure is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 w illful neglect means a conscious intentional failure or reckless indifference id pincite the addition_to_tax equal sec_5 percent of the tax required to be shown on the return if the failure_to_file is for not more than month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner did not address at trial respondent's determinations that he is liable for the sec_6651 additions to tax we therefore find that he has failed to prove that his failure_to_file his returns was not due to willful neglect or that such failure was due to reasonable_cause accordingly we hold that petitioner is liable for the sec_6651 additions to tax for the taxable years in issue to reflect the foregoing decision will be entered for respondent
